UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    _____________

                                       No. 19-2471
                                      _____________

                                      MARTIN ORR,
                                        Appellant

                                              v.

                          COMMISSIONER SOCIAL SECURITY

                       _______________________________________

                       On Appeal from the United States District Court
                           for the Middle District of Pennsylvania
                                    (No. 1-17-cv-01665)
                        District Judge: Honorable John E. Jones, III
                                       ____________

                                          ORDER
                                       ____________

       On February 28, 2020, a non-precedential opinion in the above-referenced case

was entered. The Clerk is hereby directed to remove the February 28, 2020 opinion and

file the amended opinion sent to the Clerk’s office on this day. As the change to the

opinion is not substantive, the amendment does not affect the deadline for filing a petition

for rehearing.

                                                   s/ Peter J. Phipps
                                                   Circuit Judge
Date: March 2, 2020
MB/cc:           George E. Mehalchick, Esq.
                 M. Jared Littman, Esq.
                 Patrick J. Roach, Esq.